Name: Commission Regulation (EEC) No 3443/86 of 12 November 1986 amending Regulation (EEC) No 2167/83 laying down detailed rules for the supply of milk and certain milk products to schoolchildren
 Type: Regulation
 Subject Matter: teaching;  distributive trades;  processed agricultural produce
 Date Published: nan

 No L 318/16 Official Journal of the European Communities 13 . 11 . 86 COMMISSION REGULATION (EEC) No 3443/86 of 12 November 1986 amending Regulation (EEC) No 2167/83 laying down detailed rules for the supply of milk and certain milk products to schoolchildren HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 2167/83 is hereby amended as follows : 1 . In Category I, 1 (e) is replaced by the following : '(e) yoghourt containing sugar, chocolate flavour, or flavoured with fruit containing a minimum of 85 % whole milk by weight, or yoghourt to which fruit pulp has been added and containing a minimum of 80 % whole milk by weight' ; 2. In Category II, 1 (d) is replaced by the following : '(d) yoghourt containing sugar, chocolate flavour, or flavoured with fruit containing a minimum of 85 % semi-skimmed milk by weight, or yoghourt to which fruit pulp has been added and containing a minimum of 80 % semi-skimmed milk by weight.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 oil the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 1335/86 (2), and in particular Article 26 (4) thereof, Whereas the Annex to Commission Regulation (EEC) No 2167/83 (3), as last amended by Regulation (EEC) No 3208/85 (4), sets out the list of products qualifying for Community aid ; Whereas yoghourt containing fruit pulp the whole milk or semi-skimmed milk content by weight of which is less than the minimum required at present under Regulation (EEC) No 2167/83 may be found on the market ; whereas the said Regulation should be extended to cover such types of products ; whereas the Annex to Regulation (EEC) No 2167/83 should be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 November 1986. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148, 28 . 6. 1968, p. 13. 0 OJ No L 119, 8 . 5. 1986, p. 19 . 0 OJ No L 206, 30. 7. 1983, p. 75. 0 OJ No L 303, 16. 11 . 1985, p. 10 .